EXHIBIT 10.6

 

IMPAC MORTGAGE HOLDINGS, INC.

 

GUARANTY

 

This Guaranty, dated as of April 1, 2003, is executed by Impac Mortgage
Holdings, Inc., a Maryland corporation (“Guarantor”), in favor of Richard J.
Johnson (“Executive”).

 

A. Impac Funding Corporation, a California corporation (“Obligor”), concurrently
herewith has entered into an Employment Agreement with Obligor dated even date
herewith (the “Contract”). Guarantor is the parent corporation of Obligor and
will receive direct and indirect benefits from the performance of the Contract.

 

B. Executive’s willingness to enter into the Contract is subject to receipt by
it of this Guaranty duly executed by Guarantor.

 

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and intending to be legally bound, Guarantor hereby agrees
with Executive as follows:

 

1. Guaranty.

 

(a) Guarantor unconditionally guarantees and promises to pay to Executive, or
order, at Executive’s address set forth in Section 4(a) hereof, on demand after
the default by Obligor, in lawful money of the United States, any and all
Obligations (as hereinafter defined) consisting of payments due to Executive.
For purposes of this Guaranty the term “Obligations” shall mean and include all
payments owed by Obligor to Executive of every kind and description, direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising pursuant to the terms of Section 2.3, 2.4, 3.1(a), 3.1(b) or
3.2 of the Contract (as such Obligations may become due subject to the
provisions of the Contract, including all notice requirements and cure
provisions), including all interest, late fees, charges, expenses, attorneys’
fees and other professionals’ fees chargeable to Obligor or payable by Obligor
thereunder and any costs of collection hereunder, including attorneys’ and other
professionals’ fees.

 

(b) This Guaranty is absolute, unconditional, continuing and irrevocable and
constitutes an independent guaranty of payment and not of collectibility
(provided that it is subject to Obligor defaulting on any of the Obligations),
and is in no way conditioned on or contingent upon any attempt to enforce in
whole or in part any of Obligor’s Obligations to Executive, the existence or
continuance of Obligor as a legal entity, the consolidation or merger of Obligor
with or into any other entity, the sale, lease or disposition by Obligor of all
or substantially all of its assets to any other entity, or the bankruptcy or
insolvency of Obligor, the admission by Obligor of its inability to pay its
debts as they mature, or the making by Obligor of a general assignment for the
benefit of, or entering into a composition or arrangement with, creditors. If
Obligor or any permitted assignee or successor of Obligor shall fail to pay or
perform any Obligations to Executive which are subject to this Guaranty as and
when they are due, Guarantor shall forthwith pay to Executive all such
liabilities or obligations in immediately available funds. Each failure by
Obligor to pay or perform any such liabilities or obligations shall give rise to
a separate cause of action, and separate suits may be brought hereunder as each
cause of action arises.

 

(c) Executive, may (subject to the provisions of the Contract) at any time and
from time to time, without the consent of or notice to Guarantor, except such
notice as may be required by applicable statute which cannot be waived, without
incurring responsibility to Guarantor, and without impairing or releasing the
obligations of Guarantor hereunder, (i) change the manner, place and terms of
payment or change or extend the time of payment of, renew, or alter any
Obligation hereby guaranteed, or in any manner modify, amend or supplement the
terms of the Contract or any documents, instruments or agreements executed in
connection therewith, (ii) exercise or refrain from exercising any rights
against Obligor or others (including Guarantor) or otherwise act or refrain from
acting, (iii) settle or compromise any Obligations hereby guaranteed and/or any
obligations and liabilities (including



--------------------------------------------------------------------------------

any of those hereunder) incurred directly or indirectly in respect thereof or
hereof, and may subordinate the payment of all or any part thereof to the
payment of any obligations and liabilities which may be due to Executive or
others, (iv) sell, exchange, release, surrender, realize upon or otherwise. deal
with in any manner or in any order any property pledged or mortgaged by anyone
to secure or in any manner securing the Obligations hereby guaranteed, (v) take
and hold security or additional security for any or all of the obligations or
liabilities covered by this Guaranty, and (vi) assign its rights and interests
under this Guaranty, in whole or in part.

 

(d) This is a continuing Guaranty for which Guarantor receives continuing
consideration and all obligations to which it applies or may apply under the
terms hereof shall be conclusively presumed to have been created in reliance
hereon and this Guaranty is therefore irrevocable without the prior written
consent of Executive.

 

(e) Guarantor may bring action to enforce Executive’s obligations under the
Contract if (i) any proceeding is brought against Guarantor to seek enforcement
of this Guaranty or (ii) Guarantor makes any payment to Executive pursuant to
this Guaranty.

 

2. Representations and Warranties. Guarantor represents and warrants to
Executive that (a) Guarantor is a corporation duly organized, validly, existing
and in good standing under the laws of its jurisdiction of incorporation or
formation; (b) the execution, delivery and performance by Guarantor of this
Guaranty are within the power of Guarantor and have been duly authorized by all
necessary actions on the part of Guarantor; (c) this Guaranty has been duly
executed and delivered by Guarantor and constitutes a legal, valid and binding
obligation of Guarantor, enforceable against it in accordance with its terms,
except as limited by bankruptcy, insolvency or other laws of general application
relating to or affecting the enforcement of creditors’ rights generally.

 

3. Waivers.

 

(a) Guarantor, to the extent permitted under applicable law, hereby waives any
right to require Executive to (i) proceed against Obligor or any other guarantor
of Obligor’s obligations under the Contract, (ii) proceed against or exhaust any
security received from Obligor or any other guarantor of Obligor’s Obligations
under the Contract, or (iii) pursue any other right or remedy in the Executive’s
power whatsoever.

 

(b) Guarantor further waives, to the extent permitted by applicable law, (i) any
defense resulting from the absence, impairment or loss of any right of
reimbursement, subrogation, contribution or other right or remedy of Guarantor
against Obligor, any other guarantor of the Obligations or any security; (ii)
any defense which results from any disability of Obligor or the lack of validity
or enforceability of the Contract; (iii) any right to exoneration of sureties
which would otherwise be applicable; (iv) any right of subrogation or
reimbursement and, if there are any other guarantors of the Obligations, any
right of contribution, and right to enforce any remedy which Executive now has
or may hereafter have against Obligor, and any benefit of, and any right to
participate in, any security now or hereafter received by Executive; (v) all
presentments, demands for performance, notices of non-performance, notices
delivered under the Contract, protests, notice of dishonor, and notices of
acceptance of this Guaranty and of the existence, creation or incurring of new
or additional Obligations and notices of any public or private foreclosure sale;
(vi) any appraisement, valuation, stay, extension, moratorium redemption or
similar law or similar rights for marshalling; and (vii) any right to be
informed by Executive of the financial condition of Obligor or any other
guarantor of the Obligations or any change therein or any other circumstances
bearing upon the risk of nonpayment or nonperformance of the Obligations.
Guarantor has the ability to and assumes the responsibility for keeping informed
of the financial condition of Obligor and any other guarantors of the
Obligations and of other circumstances affecting such nonpayment and
nonperformance risks.

 

4. Miscellaneous.

 

(a) Notices. All notices hereunder must be in writing and shall be sufficiently
given for all purposes hereunder if properly addressed and delivered personally
by documented overnight delivery service, by certified or registered mail,
return receipt requested, or by facsimile or other electronic transmission
service at the address or facsimile number, as the case may be, set forth below.
Any notice given personally or by documented overnight delivery service is
effective upon receipt. Any notice given by registered mail is effective upon
receipt, to the extent such receipt is confirmed by return receipt. Any notice
given by facsimile transmission is effective upon receipt, to the extent that
receipt is confirmed, either verbally or in writing by the recipient. Any notice
which is

 

2



--------------------------------------------------------------------------------

refused, unclaimed or undeliverable because of an act or omission of the party
to be notified, if such notice was correctly addressed to the party to be
notified, shall be deemed communicated as of the first date that said notice was
refused, unclaimed or deemed undeliverable by the postal authorities, or
overnight delivery service.

 

Executive:   Guarantor:

Richard J. Johnson

4 South View

Coto de Caza, California 92679

 

Impac Mortgage Holdings, Inc.

1401 Dove Street

Newport Beach, California 92660

Telephone: (949) 475-3600

Facsimile: (949) 475-3969

Attention: Ronald Morrison, Esq., General Counsel

With a copy to:

  With a copy to:

Ernest W. Klatte, III, Esq.

Rutan & Tucker, L.L.P.

611 Anton Blvd., 14th Floor

Costa Mesa, California 92626

Telephone: (714) 641-5100

Facsimile: (714) 546-9035

 

Greg T. Williams, Esq.

Allen Matkins Leck Gamble & Mallory LLP

1900 Main Street, Fifth Floor

Irvine, California 92614

Telephone: (949) 553-1313

Facsimile: (949) 553-8354

 

(b) Nonwaiver. No failure or delay on Executive’s part in exercising any right
hereunder shall operate as a waiver thereof or of any other right nor shall any
single or partial exercise of any such right preclude any other further exercise
thereof or of any other right.

 

(c) Amendments and Waivers. This Guaranty may not be amended, modified,
superseded, canceled, or any terms waived, except by written instrument signed
by both parties, or in the case of waiver, by the party to be charged.

 

(d) Assignments. This Guaranty shall be binding upon and inure to the benefit of
Executive and Guarantor and their respective successors and assigns; provided,
however, that without the prior written consent of Executive, Guarantor may not
assign its rights and obligations hereunder.

 

(e) Cumulative Rights, etc. The rights, powers and remedies of Executive under
this Guaranty shall be in addition to all rights, powers and remedies given to
Executive by virtue of any applicable law, rule or regulation, the Contract or
any other agreement, all of which rights, powers, and remedies shall be
cumulative and may be exercised successively or concurrently without impairing
Executive’s rights hereunder.

 

(f) Partial Invalidity. The provisions of this Guaranty are severable and if any
one or more provisions is determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions, and any partially unenforceable
provisions to the extent enforceable, shall nevertheless be binding and
enforceable.

 

(g) Governing Law. This Guaranty is and shall be governed and construed in
accordance with the laws of the State of California, regardless of any laws on
choice of law or conflicts of law of any jurisdiction.

 

(h) Arbitration. To the fullest extent allowed by law, any controversy, claim or
dispute between Executive and Guarantor (or any of its stockholders, directors,
officers, employees, affiliates, agents, successors or assigns) relating to or
arising out of this Guaranty will be submitted to final and binding arbitration
in Orange County, California for determination in accordance with the American
Arbitration Association’s (“AAA”) National Rules for the Resolution of
Employment Disputes, as the exclusive remedy for such controversy, claim or
dispute. In any such arbitration, the parties may conduct discovery to the same
extent as would be permitted in a court of law. The arbitrator shall issue a
written decision, and shall have full authority to award all remedies which
would be available in court. The arbitrator shall be required to determine all
issues in accordance with existing case

 

3



--------------------------------------------------------------------------------

law and the statutory laws of the State of California. Guarantor shall pay the
arbitrator’s fees and any AAA administrative expenses. In the event Executive
files a claim to collect unpaid payments or benefits payable under Section 2.4
of the Contract, the prevailing party shall be awarded reasonable attorneys fees
and costs. Any judgment upon the award rendered by the arbitrator(s) maybe
entered in any court having jurisdiction thereof. BY AGREEING TO THIS MUTUAL AND
BINDING ARBITRATION PROVISION, BOTH EXECUTIVE AND GUARANTOR GIVE UP ALL RIGHTS
TO TRIAL BY JURY. This arbitration policy is to be construed as broadly as is
permissible under relevant law. EXECUTIVE AND GUARANTOR HAVE READ THIS SECTION
4(h) AND IRREVOCABLY A E TO ARBITRATE ANY DISPUTE IDENTIFIED ABOVE.

 

/s/ RJJ Executive’s Initials   /s/ RM Guarantor’s Initials

 

(i) Entire Agreement. This Guaranty contains the entire agreement of the parties
relating to the subject matter hereof, and the parties hereto have made no
agreements, representations or warranties relating to the subject matter of this
Guaranty that are not set forth otherwise herein. This Guaranty supersedes any
and all prior agreements, written or oral, with Guarantor relating to
guaranteeing obligations under the Contract and any other subject matter of this
Guaranty. Any such prior agreements are hereby terminated and of no further
effect. The parties hereto agree that in no event shall an oral modification of
this Agreement be enforceable or valid.

 

(j) Counterparts; Facsimile Signatures. This Guaranty may be executed in any
number of counterparts, each of which shall be deemed an original for all
purposes. This Guaranty may be executed by a party’s signature transmitted by
facsimile (“fax”), and copies of this Guaranty executed and delivered by means
of faxed signatures shall have the same force and effect as copies hereof
executed and delivered with original signatures. All parties hereto may rely
upon faxed signatures as if such signatures were originals. Any party executing
and delivering this Guaranty by fax shall promptly thereafter deliver a
counterpart signature page of this Guaranty containing said party’s original
signature. All parties hereto agree that a faxed signature page may be
introduced into evidence in any proceeding arising out of or related to this
Guaranty as if it were an original signature page.

 

(k) Rules of Construction. This Guaranty has been negotiated by the parties and
is to be interpreted according to its fair meaning as if the parties had
prepared it together and not strictly for or against any party. References in
this Guaranty to “Sections” refer to Sections of this Guaranty, unless the
context expressly indicates otherwise. References to “provisions” of this
Guaranty refer to the terms, conditions, restrictions and promises contained in
this Guaranty. References in this Guaranty to laws and regulations refer to such
laws and regulations as in effect on this date and to the corresponding
provisions, if any, of any successor law or regulation. At each place in this
Guaranty where the context so requires, the masculine, feminine or neuter gender
includes the others and the singular or plural number includes the other. Forms
of the verb “including” mean “including without limitation” unless the context
expressly indicates otherwise. “Or” is inclusive and includes “and” unless the
context expressly indicates otherwise. The introductory headings at the
beginning of Sections of this Guaranty are solely for the convenience of the
parties and do not affect any provision of this Guaranty.

 

(l) No Employment With Guarantor. Executive understands and agrees that he is an
employee of Obligor pursuant to the Contract. Executive further understands and
agrees that neither this Guaranty nor any obligations performed hereunder shall
change any employee status that Executive may have with Guarantor.

 

[Signature page on next page.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and Guarantor have executed this Guaranty as of
the day and year first above written.

 

GUARANTOR

Impac Mortgage Holdings, Inc.

By:

 

/s/    Ronald Morrison        

--------------------------------------------------------------------------------

   

Name: Ronald Morrison

Title: General Counsel

EXECUTIVE

/s/    Richard J. Johnson        

--------------------------------------------------------------------------------

Richard J. Johnson

 

5



--------------------------------------------------------------------------------

IMPAC MORTGAGE HOLDINGS, INC. GUARANTY

AGREEMENT REGARDING POTENTIAL CONTINUATION OF EMPLOYMENT AGREEMENT

 

IMPAC FUNDING CORPORATION, a California corporation (“Employer”), and Richard J.
Johnson, an individual (“Employee”), have entered into an Employment Agreement,
the effective date of which is April 1, 2003 (the “New Employment Agreement”).
The continued effectiveness of the New Employment Agreement is subject to a
majority of the shareholders of Impac Mortgage Holdings, Inc., a Maryland
corporation (“IMH”) approving the incentive compensation that may be paid
pursuant to the New Employment Agreement. Employer and Employee previously
entered into a prior Employment Agreement dated as of November 20, 1995, which
agreement was amended and extended on a number of occasions prior to the date
hereof (the “Prior Employment Agreement”). If the aforementioned shareholder
approval for the incentive compensation that may be paid pursuant to the New
Employment Agreement is not obtained on the earlier of (i) the date of the next
annual meeting of the shareholders of the IMH and (ii) August 31, 2003, then (a)
the New Employment Agreement shall terminate as of the earlier of such dates and
be of no further force or effect and (b) the Prior Employment Agreement shall
become effective again and remain in effect through December 31, 2003.

 

Dated as of April 1, 2003

     

IMPAC FUNDING CORPORATION,

a California corporation

            By:  

/s/    RONALD MORRISON        

--------------------------------------------------------------------------------

               

Print Name: Ronald Morrison

Title: General Counsel

           

/s/    RICHARD J. JOHNSON        

--------------------------------------------------------------------------------

           

RICHARD J. JOHNSON